FILED
                             NOT FOR PUBLICATION                            JUN 12 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUA FENG ZHANG,                                  No. 11-73499

               Petitioner,                       Agency No. A088-127-126

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Hua Feng Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on the inconsistency between Zhang’s testimony and his wife’s written

statement regarding the circumstances of her forced sterilization, and his

unpersuasive explanation for the discrepancy. See id. at 1045-48 (substantial

evidence supported agency’s adverse credibility finding under “totality of the

circumstances” ); Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (BIA not

compelled to accept petitioner’s explanations for inconsistencies). In the absence

of credible testimony, Zhang’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                      11-73499